             Case 1:18-cv-02395-JEB Document 30 Filed 09/08/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 UNIÓN FENOSA GAS, S.A.

                                 Plaintiff,

                 v.                                   Civil Action No. 1:18-cv-02395-JEB

 ARAB REPUBLIC OF EGYPT

                                 Defendant.

                      JOINT STATUS REPORT OF SEPTEMBER 8, 2020

        Plaintiff Unión Fenosa Gas, S.A. and Defendant the Arab Republic of Egypt make this

submission pursuant to the Court’s Order of June 4, 2020, instructing the parties to “file a joint

status report updating the court as to the ongoing annulment proceedings by July 7, 2020 and every

thirty days thereafter until the conclusion of those proceedings.” Dkt. No. 26.

        1.      The Annulment Committee held a hearing on the merits of Egypt’s annulment

application from August 18-20, 2020. The Annulment Committee determined that no post-hearing

briefing was necessary, but has not otherwise provided the parties with any guidance as to when it

intends to issue its decision.


Dated: Washington, D.C.
       September 8, 2020
                                              Respectfully submitted,


                                                        /s/ Jeffrey S. Bucholtz
                                              Jeffrey S. Bucholtz (D.C. Bar 452385)
                                              KING & SPALDING LLP
                                              1700 Pennsylvania Avenue NW
                                              Suite 200
                                              Washington, D.C. 20006
                                              Tel: (202) 626-2907
                                              Fax: (202) 626-3737
                                              jbucholtz@kslaw.com
Case 1:18-cv-02395-JEB Document 30 Filed 09/08/20 Page 2 of 2




                          Edward G. Kehoe (pro hac vice forthcoming)
                          James E. Berger (D.C. Bar No. 481408)
                          Charlene C. Sun (D.C. Bar 1027854)
                          Enrique J. Molina (pro hac vice forthcoming)
                          KING & SPALDING LLP
                          1185 Avenue of the Americas
                          New York, NY 10036-4003
                          Tel: (212) 556-2100
                          Fax: (212) 556 -2222
                          ekehoe@kslaw.com
                          jberger@kslaw.com
                          csun@kslaw.com
                          emolina@kslaw.com

                          Attorneys for Plaintiff Unión Fenosa Gas, S.A.

                                   /s/ Matthew D. Slater
                          Matthew D. Slater (D.C. Bar No. 386986)
                          Larry C. Work-Dembowski (D.C. Bar No. 486331)
                          CLEARY GOTTLIEB STEEN & HAMILTON LLP
                          2112 Pennsylvania Avenue, NW
                          Suite 1000
                          Washington, D.C. 20037
                          Tel: (202) 947-1930
                          mslater@cgsh.com
                          lwork-dembowski@cgsh.com

                          Attorneys for Defendant Arab Republic of Egypt




                              2
